Citation Nr: 1002277	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-13 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
meniscectomy with severe degenerative joint disease, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable rating for right hand 
disability.

3.  Entitlement to service connection for a back disability, 
as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 
to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

In a statement dated in August 2008, and received of record 
in December 2009, the Veteran raised the issue of entitlement 
to an increased rating for service-connected left knee 
disability.  The issue has not been adjudicated by the RO, 
and as such, has not been developed for appellate 
consideration.  The issue is not inextricably intertwined 
with the right knee issue currently developed on appeal.  As 
such, it is referred to the RO for appropriate action.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service connected for residuals of right knee 
meniscectomy with severe degenerative joint disease effective 
from August 1995.  In a May 2003 rating decision, the initial 
evaluation of 10 percent was increased to 30 percent 
effective from December 2002.  In a January 2007 rating 
decision, during the pendency of this appeal, the evaluation 
was increased to 40 percent effective from August 2004.

The Veteran avers that he is entitled to a higher rating, and 
particularly, that he is entitled to a rating for instability 
of the right knee.  In correspondence, received from the 
Veteran, in December 2009, the Veteran avers that he has 
"new x-rays showing both my knees have significantly 
deteriorated since my last Ortho visit.  I am waiting to be 
scheduled for consultation with Fort Wayne Ortho sometime 
within the next two weeks."  The Board also received a VA 
clinical visit note dated in November 2009.

First, the Veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination. See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  The November 2009 VA clinical visit note reflects 
that the Veteran complained of "increase pain in knees 
feeling a crunching, difficulty to walk".

Second, according to the Veteran, he is in possession of x-
rays which indicate that his knee condition has increased in 
severity, and that there may be records from a December 2009 
or January 2010 medical appointment.  The Board finds that VA 
should attempt to obtain any records not associated with the 
claims file.

Third, the November 2009 VA clinical note was associated with 
the claims file after the issuance of the most recent 
Statement of the Case (SOC) in July 2008.  Therefore, it has 
not been considered by the RO in compliance with 38 C.F.R. 
§ 20.1304 (2009).  No waiver of initial RO consideration is 
currently of record.  Although the evidence is duplicative of 
other evidence already in the claims file with regard to the 
Veteran's inability to completely extend his right leg, and 
pain lateral of the knee, it also indicates that the Veteran 
has complained of an increase pain.  

A rating decision in April 2008, in pertinent part, denied 
service connection for a back disability, claimed as 
secondary to service-connected right knee disability, and 
denied entitlement to a compensable rating for service-
connected right hand disability.  Additional records 
associated with the claims folder in December 2009 include a 
signed VA Form 9, received at the RO on August 28, 2008, in 
which the Veteran expressed disagreement with the April 2008 
rating decision denials relative to service connection for a 
back disability, claimed as secondary to service-connected 
right knee disability, and entitlement to a compensable 
rating for service-connected right hand disability.  The 
record does not reflect that a statement of the case has been 
issued relative to these claims.  Where a statement of the 
case has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that in a statement received in December 
2009, the Veteran indicated that he is waiting for a hearing 
on his claim.  As the Veteran has filed other claims with VA, 
it is unclear as to whether the Veteran is waiting for a 
Board hearing with regard to the above stated issue developed 
for appellate consideration regarding his right knee 
evaluation.  The Veteran's VA Form 9, dated in April 2006, 
clearly indicated that he did not want a Board hearing.  In 
September 2008, the Veteran was notified that his appeal had 
been certified to the Board.  There is no evidence of record 
that the Veteran requested, within 90 days of this 
notification, a personal hearing.  Moreover, there is no 
evidence of record that the Veteran had good cause for 
failure to make a timely request. 38 C.F.R. § 20.1304.  
Nevertheless, the Board finds that the RO should ascertain 
whether the Veteran wishes a Board hearing for entitlement to 
an increased evaluation for right knee meniscectomy with 
severe degenerative joint disease, currently evaluated as 40 
percent disabling.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for all medical treatment 
facilities, in which he was treated for his 
right knee since August 2004.  In addition, 
request the appellant to identify all VA 
facilities and treatment dates for his 
right knee since August 2004.  After 
obtaining a completed VA Form 21-4142, the 
AOJ should attempt to obtain any pertinent 
medical records, to include VA records, not 
already associated with the claims file.  
Any documents received by VA should be 
associated with the claims folder.

2.  Thereafter, the appellant should be 
afforded a VA examination to determine the 
current nature, extent, and severity of 
his right knee disability.  

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

3.  Readjudicate the issue of entitlement 
to an increased evaluation for right knee 
meniscectomy with severe degenerative joint 
disease.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  

4.  Issue a statement of the case pursuant 
to the notice of disagreement received in 
August 2008 as to the rating decision in 
April 2008, which in pertinent part, denied 
service connection for a back disability, 
claimed as secondary to service-connected 
right knee disability, and denied 
entitlement to a compensable rating for 
service-connected right hand disability.  
Only if the Veteran completes an appeal as 
to either issue by the timely filing of a 
substantive appeal should such issue(s) be 
certified to the Board for appellate 
consideration.  

5.  If any benefit sought on appeal has not 
been granted, contact the Veteran and 
ascertain whether he wishes a Board 
hearing, including on the issue of 
entitlement to an increased evaluation for 
right knee meniscectomy with severe 
degenerative joint disease, and if so, 
whether he desires a videoconference Board 
hearing, a Travel Board hearing, or a Board 
hearing in Washington, D.C..  If the 
Veteran expresses a desire for a 
videoconference Board hearing, or a Travel 
Board hearing, schedule the Veteran for 
such a hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


